UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT



                                      No. 95-60143
                                    Summary Calendar


ALFRED O. OPARA,
                                                                                   Petitioner,
                                           versus
IMMIGRATION AND NATURALIZATION
SERVICE,
                                                                                 Respondent.



                         On Petition for Review of an Order of the
                              Board of Immigration Appeals
                                      (A24 810 084)
                                    December 21, 1995


Before POLITZ, Chief Judge, GARWOOD and STEWART, Circuit Judges.
PER CURIAM:*
       Alfred Onwudiegwu Opara, a citizen of Nigeria who obtained permanent resident
status in 1982, was convicted of forgery in 1990 and of use of a false social security card in
1991. Based thereon, an immigration judge determined that Opara was deportable under
section 241(a)(92)(A)(ii) of the Immigration and Nationality Act and that he was not entitled
to a waiver of deportability under section 212(c). His appeal to the Board of Immigration


   *
    Local rule 47.5 provides: “The publication of opinions that have no precedential value
and merely decide particular cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal profession.” Pursuant to that Rule,
the Court has determined that this opinion should not be published.
Appeals was dismissed and the instant petition for review was timely filed.
       We review the BIA’s denial of section 212(c) relief under the abuse of discretion
standard. Our examination of the record in that light discloses no basis for a conclusion that
the BIA abused its discretion herein and the petition for review is therefore DENIED.




                                              2